Citation Nr: 1022263	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-17 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to secondary service connection for coronary 
artery disease.

2.  Entitlement to secondary service connection for erectile 
dysfunction.

3.  Entitlement to secondary service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In July 2009, the Veteran and 
his wife testified at a personal hearing before the 
undersigned.  In October 2009, the Board remanded the issues 
on appeal for further development.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record demonstrates that the Veteran's coronary artery 
disease was aggravated by his service-connected diabetes 
mellitus.

2.  The preponderance of the competent and credible evidence 
of record demonstrates that the Veteran's erectile 
dysfunction was caused or aggravated by his service-connected 
coronary artery disease.

3.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran's hypertension was 
cause or aggravated by a service connected disability 
including diabetes mellitus.




CONCLUSIONS OF LAW

1.  Coronary artery disease was aggravated by the Veteran's 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159 (2009).

2.  Erectile dysfunction was caused or aggravated by the 
Veteran's service-connected coronary artery disease.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 
3.159 (2009).

3.  Hypertension was not caused or aggravated by a service-
connected disability including diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
specifically argued that he is seeking service connection for 
coronary artery disease, hypertension, and erectile 
dysfunction on the basis that these conditions were caused or 
aggravated by his service connected diabetes mellitus, and 
not because they are directly related to his period of 
service.  See October 2004 VA Form 21-526; August 2005 
statement in support of claim; July 2009 Travel Board hearing 
transcript.  Therefore, the Board limits its consideration of 
these matters solely to the issues of secondary service 
connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008); Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... 
the claimant expressly indicates an intent that adjudication 
of certain specific claims not proceed at a certain point in 
time, neither the RO nor BVA has authority to adjudicate 
those specific claims, absent a subsequent request or 
authorization from the claimant or his or her 
representative").



Coronary Artery Disease and Erectile Dysfunction

The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Given the fully favorable decision 
contained herein as to the coronary artery disease and 
erectile dysfunction claims, the Board finds that discussion 
of the VCAA notice provided to the Veteran is unnecessary, 
since any deficiency in the timing or content of such notice 
would constitute harmless error.  To whatever extent the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
a disability rating and effective date, the Board finds that 
the RO will address any applicable downstream issues when 
effectuating the award and therefore any failure to provide 
this notice at this junction cannot prejudice the claimant 
because he will be free to appeal any unfavorable finding by 
the RO regarding the disability rating and effective date.

Controlling Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2009).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, 
including a cardiovascular-renal disease and hypertension, 
will be presumed to have been incurred in service if it was 
manifested to a compensable degree within the first year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Coronary Artery Disease

The Veteran contends that his coronary artery disease was 
caused or aggravated by his service connected diabetes 
mellitus.  It is also requested that the Veteran be afforded 
the benefit of the doubt. 

With the above criteria in mind, the Board notes that the 
Veteran is service connected for diabetes mellitus.  See 
November 2005 rating decision.  Moreover, a review of the 
record on appeal shows that the Veteran was diagnosed with 
type 2 diabetes in 2004 and that he has been treated with 
medication since then.  See, e.g., August 2004 Harris 
Methodist Fort Worth discharge summary; January 2005 VA 
examination report; January 2010 VA examination report.  It 
is noted, however, that although the Veteran was not 
diagnosed with diabetes until 2004, laboratory results in the 
claims file demonstrate that the Veteran had elevated glucose 
levels since 2002.  

As to the Veteran's coronary artery disease, the medical 
evidence of record shows a history of a myocardial infarction 
in 1999, which was followed by stenting of his circumflex 
coronary shortly thereafter.  He had second myocardial 
infarction in 2004, accompanied by another stent placement.  
The Veteran had two more stent placements in 2006.  The 
record reflects a current diagnosis of coronary artery 
disease.  

Regarding the origins or etiology of the coronary artery 
disease, the January 2005 VA examiner opined that the 
Veteran's diabetes "most likely exacerbated his coronary 
artery disease in 2004."  Similarly, in January 2006, P. 
Lobstein, M.D., after a review of the Veteran's medical 
records, stated that it was his impression that the Veteran's 
coronary disease "may well be aggravated or even caused by 
his diabetes."  Shortly thereafter in May 2006, the Veteran 
had two more stent replacements, as noted above.  In the 
January 2010 VA examination report and March 2010 addendum, 
the VA examiner, also after a review of the Veteran's medical 
records, opined that "it is as likely than not that the 
Veteran's coronary artery disease was aggravated in 2006 by 
the diabetes mellitus diagnosed in 2004 under the premise of 
worsening of an underlying condition."  This VA examiner 
also expressed his agreement "with the January 2006 opinion 
of Dr. Lobstein that the Veteran's diabetes mellitus 
aggravated his later problems with the coronary artery 
disease in 2006."  In noting the Veteran's need for stents 
in 2006, which indicated that the coronary artery disease had 
worsened after 2004, this VA examiner opined that "the 
diabetes along with smoking is as likely as not an 
aggravating factor of his coronary artery disease."  Despite 
having no doubt that the Veteran's "continued smoking also 
aggravated his coronary artery disease," the examiner 
nonetheless found that diabetes was "as likely as not a 
contributor to the worsening of his coronary artery disease 
that was treated in 2006."  

While the January 2005 VA examiner opined in a May 2006 
addendum that the Veteran's diabetes most likely did not 
aggravate or exacerbate his preexisting artery disease, this 
opinion did not account for the Veteran's subsequent need for 
stents in 2006, which indicated a worsening in his coronary 
artery disease.  In this regard, the Board finds the opinions 
of the January 2010 VA examiner and Dr. Lobstein to be more 
probative on the issue of aggravation.  Based on the 
foregoing, the evidence is at least in equipoise that the 
Veteran's coronary artery disease was aggravated by his 
service-connected diabetes mellitus.  See 38 C.F.R. § 3.310.  

Accordingly, the Board finds that with granting the Veteran 
the benefit of any doubt in this matter that service 
connection for coronary artery disease is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); Allen, 
supra.

Erectile Dysfunction

The Veteran also contends that his erectile dysfunction was 
caused or aggravated by a service connected disability 
included coronary artery disease and/or diabetes mellitus.  
It is further requested that the Veteran be afforded the 
benefit of the doubt. 

At the October 2005 VA examination, the Veteran reported 
having problems with erectile dysfunction since 2000.  
Subsequently, at the January 2010 VA examination, it was 
noted that the Veteran started having erectile dysfunction 
prior to his first myocardial infarction in 1999.  The 
Veteran also related that he noticed his erections decreasing 
from 50 percent erectile capability in 2000 to about 10 
percent by 2004.

As to the question of whether the Veteran's erectile 
dysfunction was caused or aggravated by a service-connected 
disability, the January 2010 examiner opined that the 
erectile dysfunction was "at least as likely as not related 
to arteriosclerosis noted with the heart disease" since it 
was a risk factor of having ischemic heart disease.  While 
the October 2005 VA examiner opined that the Veteran's 
erectile dysfunction was most likely age-related and the 
October 2005 and January 2010 VA examiners both opined that 
his erectile dysfunction was not due to his diabetes 
mellitus, the January 2010 VA examiner's opinion that his 
erectile dysfunction was related to his newly service 
connected heart disease is not contradicted by any other 
medical opinion of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).

Accordingly, the Board finds that with granting the Veteran 
the benefit of any doubt in this matter that service 
connection for erectile dysfunction secondary to service 
connected coronary artery disease is warranted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990); Allen, supra.

The Other Service Connection Claim

The VCAA

As noted above, under 38 U.S.C.A. § 5102 VA first has a duty 
to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, 
the degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified of 
what specific evidence she is to provide and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board finds that letters dated in December 2004 and 
March 2006 provided the Veteran with notice that fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
requirements of secondary service connection and notice of 
the laws and regulations governing disability ratings and 
effective dates as required by the Court in Dingess, supra.  
While the Veteran was not provided adequate notice prior to 
the initial adjudication of his claim in the November 2005 
rating decision, providing him with that notice in the above 
letters followed by a readjudication of the claim in the May 
2006, December 2006 and April 2010 supplemental statements of 
the case "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, although the AOJ did not provide the appellant with 
additional VCAA notice as instructed in the October 2009 
remand, the Board finds that there was no prejudice here, 
given that the Veteran had already been provided adequate 
notice in the previously issued letters.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (holding that only substantial, and not strict 
compliance with the terms of a remand request is required); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination more than substantially complied 
with the Board's remand order).  Furthermore, even if the 
above letters did not provided adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the above letters as well as the November 2005 rating 
decision, May 2006 statement of the case, and the May 2006, 
December 2006 and April 2010 supplemental statements of the 
case.  Mayfield III, 20 Vet. App. 537, citing Mayfield II, 
444 F.3d at 1333-34.  

As to the duty to assist, the Board finds that VA has secured 
all available and identified pertinent evidence and conducted 
all appropriate development.   Specifically, the record shows 
that VA has obtained and associated with the claims file all 
available and identified in-service and post-service 
treatment records including his private treatment records.  
As to VA's duty to obtain a medical opinion, the Board notes 
that while the appeal was in remand status the Veteran was 
provided a VA examination in January 2010 that substantially 
complied with the instructions found in the Board's October 
2009 remand.  The examination report included the requested 
medical opinion concerning the etiology of the Veteran's 
hypertension, and included an adequate supporting rationale 
for the conclusion reached.  See D'Aries, 22 Vet. App. 97; 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Stegall, 11 Vet. App. 268.  The Board also finds that the 
January 2005 and January 2010 VA examinations, which were 
held for the express purposes of obtaining opinions as to 
whether the Veteran's hypertension was secondary to his 
diabetes, are adequate for the Board to adjudicate the claim 
because the opinions as to the etiology of his hypertension 
were supported by citation to relevant evidence found in the 
record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); McLendon, 20 Vet. App. at 84-86.

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


Hypertension

The Veteran contends that his hypertension was caused or 
aggravated by a service connected disability including 
diabetes mellitus.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

The medical evidence of record reflects that the Veteran has 
been diagnosed with hypertension.  See, for example, Dr. 
Jordan treatment notes.  It also shows that the Veteran is 
receiving ongoing treatment for his hypertension - namely a 
multiple drug regiment to control the hypertension.  See, 
e.g., November 2008 Dr. Jordan treatment notes.  

As to the question of whether the Veteran's hypertension was 
caused or aggravated by a service connected disability 
including diabetes mellitus, the January 2005 VA examiner 
opined that his hypertension was "not likely due to diabetes 
as both were diagnosed at the same time."  Similarly, in 
January 2006, Dr. Lobstein opined that he saw "no way to 
implicate [the Veteran's] hypertension as being caused by his 
diabetes."  Likewise, the January 2010 VA examiner stated 
that "history revealed that hypertension and diabetes were 
diagnosed at the same time; therefore hypertension is less 
likely than not caused by or aggravated by diabetes."  

The aforementioned opinions are not contradicted by any other 
medical opinion of record.  See Colvin, supra.  Moreover, the 
Board finds that this link between hypertension and a service 
connected disability including diabetes mellitus requires a 
determination that is "medical in nature" and is thus not 
capable of lay observation.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds the Veteran's and his 
representative's opinions that his hypertension was caused by 
a service connected disability to not be competent evidence.  
Id; Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain, supra.  Furthermore, the Board places greater 
probative value on the medical opinions of Dr. Lobstein and 
the November 2005 and January 2010 examiners which could not 
establish a link between the Veteran's hypertension and a 
service connected disability than the Veteran and his 
representative's lay statements.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Accordingly, as the evidence of record fails to demonstrate a 
link between hypertension and any of the Veteran's service 
connected disabilities including diabetes mellitus, the Board 
concludes that secondary service connection for hypertension 
is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 
3.159, 3.303.

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, 
supra. 


ORDER

Service connection for coronary artery disease is granted. 

Service connection for erectile dysfunction is granted.

Service connection for hypertension is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


